Citation Nr: 0717025	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  98-16 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for pain in the joints.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The veteran had active service from May 1978 to July 1991.

Initially, the Board of Veterans' Appeals (Board) notes that 
the action requested in the Board's remand of September 2006 
has been accomplished to the extent possible.  The issue of 
entitlement to service connection for pain in the joints is 
now ready for further appellate review.  It is further noted 
that the question of service connection for fibromyalgia as 
due to Persian Gulf service was denied by the RO in a rating 
decision in March 2004.  The veteran was provided with notice 
of the adverse decision and of his rights to appeal that 
decision; however, he has not appealed that decision and it 
is not before the Board at the present time.

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the regional office (RO) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have any objective evidence of 
disability manifested by pain in the joints, other than the 
back pain that is already considered to be a manifestation of 
his service connected low back disability.


CONCLUSION OF LAW

A disability manifested by pain in the joints was not 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154 
(West 2002); 38 C.F.R. §§ 3.303. 3.304(d) (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has now been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
sufficiently advised of the evidence to substantiate his 
claim.

More specifically, following the Board's remand in September 
2006, the veteran was provided with an October 2006 letter 
that advised the veteran of the evidence necessary to 
substantiate his claim, and the respective obligations of the 
Department of Veterans Affairs (VA) and the veteran in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Although the October 2006 VCAA notice letter was provided 
long after the rating action that originally denied the 
claim, as demonstrated from the foregoing communications from 
the RO and the Board, the Board finds that appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  All the VA requires is 
that the duty to notify under the VCAA is satisfied, and the 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have then been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).

The RO also subsequently readjudicated the claim in the 
February 2007 supplemental statement of the case.

The Board additionally notes that the veteran has been 
provided with the applicable law and regulations, and has not 
indicated any intention to provide any additional evidence in 
support of this claim.  In fact, in accompanying evidence in 
support of his other claim on appeal, the veteran submitted a 
signed statement indicating that he had no other evidence or 
information to submit.

Consequently, based on all of the foregoing, VA has met the 
burden to show that any failure to notify in this case was 
not prejudicial to the veteran.  Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007); Simmons v. Nicholson, No. 
06-7002 (Fed. Cir. May 16, 2007).  Therefore, the remand of 
this claim for further notice and/or development under the 
VCAA would be an unnecessary use of VA time and resources.

Service medical records do reflect periodic complaints of 
pain in the arms/hands, shoulder, right ankle, right knee, 
neck, and back, some of which is attributable to specific 
injury and some which is not.  

May 1991 separation examination revealed a reported history 
of recurrent back pain and painful or "trick" shoulder or 
elbow, but the veteran indicated he did not know whether he 
had a history of swollen or painful joints.  There was also 
no diagnosis of any disability manifested by pain in multiple 
joints.

Thereafter, while post-service VA treatment records for the 
period of December 1991 to October 2006 reflect diagnosis of 
low back strain with muscle spasm, they do not reflect 
findings or a diagnosis of disability manifested by pain in 
multiple joints such as gout.

In fact, VA fibromyalgia examination in February 2004 
revealed that with the exception of back and shoulder pain, 
the veteran denied any other symptoms of the upper or lower 
extremities.  No trigger points were noted other than 
associated with the back and the diagnosis included "no 
fibromyalgia."

In March 2004, the veteran's complaints included neck pain 
but there was no diagnosis.  

VA treatment records for the period of December 2004 to 
October 2006 also do not reflect findings or a diagnosis of 
disability manifested by pain in multiple joints such as 
gout.  An August 2006 evaluation of the extremities also 
notes that there was no clubbing, cyanosis, or edema, and no 
skin discoloration, ulcers, or callus.

II.  Analysis

The Board has carefully review the record as to this claim 
and first notes that service connection may be granted for a 
disability arising from injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

In addition, under the basic statutory framework and the case 
law, it is also clear that a fundamental element for the 
establishment of service connection is competent evidence of 
current "disability."  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  It has also been held that to 
constitute a disability, there must be evidence of the actual 
current existence of "disability."  Chelte v. Brown, 10 
Vet. App. 268 (1997).  

Here, while the record reflects post-service complaints of 
shoulder pain in February 2004 and neck pain in March 2004, 
the record does not contain any findings or diagnosis of a 
current disability manifested by pain in multiple joints.  It 
should also be noted that with respect to the veteran's 
complaints of shoulder and neck pain, it has been held that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The 
Board further observes that although the veteran in good 
faith believes that he currently suffers from a disability 
manifested by pain in the joints that is related to his 
active service, he has not demonstrated any special education 
or medical training that enables him to diagnose a disability 
of the joints, or to express an opinion on medical causation 
with respect to such a disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

The veteran and his representative have also had the 
opportunity to provide evidence of a current disability 
manifested by multiple joint pains but have not come forward 
with such evidence.  

In summary, in weighing the probative value of the veteran's 
statements, on the one hand, and the lack of current findings 
or diagnoses together with the lack of multiple joint 
complaints since early 2004, on the other, the Board finds 
the latter to be of far more probative value, and that the 
preponderance of the evidence is clearly against this claim.

The Board also notes that while there is evidence that the 
veteran engaged in combat and that he is therefore entitled 
to consideration of 38 U.S.C.A. § 1154 (West 2006), such 
application merely entitles the Board to conclude that the 
veteran sustained multiple joint injury in service, not that 
any current diagnosis is related to his combat service.  
There would still need to be evidence linking such disability 
to service, and there is no such evidence currently of 
record.  In fact, the first post-service medical evidence of 
complaints of pain other than related to the veteran's 
already service-connected back disability is contained in a 
VA examination report dated in February 2004, over ten years 
after the veteran's separation from active service.  Thus, a 
preponderance of the evidence would still clearly be against 
the claim.


ORDER

The claim for service connection for pain in the joints is 
denied.


REMAND

With respect to the remaining claim for service connection 
for tinnitus, the Board has reviewed recent private 
audiological records from February 2007 and notes that those 
records reflect a reference to the veteran's complaint of a 
history of tinnitus in both ears.  The Board further notes 
that while there is no indication in service medical records 
that the veteran complained of tinnitus during service, the 
veteran's military occupational during service was Bradley 
Fighting Vehicle Systems Turret Mechanic, and there is 
evidence that warrants consideration of 38 U.S.C.A. § 1154 
(West 2002).  The Board is also preliminarily unable to 
identify any significant post-service noise exposure.  
Therefore, the veteran should be afforded an examination and 
opinion as to whether any current tinnitus is related to the 
veteran's active service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate examination to determine 
the nature and etiology of any 
tinnitus.  The claims file should be 
made available to the examiner for 
review in connection with the 
examination.  All indicated studies 
should be conducted, and all findings 
reported in detail.  The examiner 
should state whether it is at least as 
likely as not (50 percent probability 
or more) that tinnitus is related to 
the veteran's active service.  In 
arriving at the conclusion, 
consideration must be given, but not 
limited, to the veteran's occupational 
specialty during service and the 
private audiological records from 
February 2007.  

2.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the 
claim for service connection for 
tinnitus should be readjudicated.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
and be given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


